Exhibit 99.3 Bezeq The Israel Telecommunication Corp. Limited Part C Consolidated Financial Statements for the Year Ended December 31, 2012 The information contained in these financial statements constitutes a translation of the financial statements published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only Consolidated Financial Statements as at December 31, 2011 Contents Page Report of Independent Registered Public Accounting Firm 3 Financial Statements Consolidated Statements of Financial Position 4 Consolidated Statements of Income 6 Consolidated Statements of Comprehensive Income 7 Consolidated Statements of Changes in Equity 8 Consolidated Statements of Cash Flows 11 Notes to the Consolidated Financial Statements 13 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il Auditors’ Report to the Shareholders of “Bezeq” -The Israel Telecommunication Corporation Ltd. We have audited the accompanying consolidated statements of financial position of “Bezeq” -The Israel Telecommunication Corporation Ltd.(hereinafter- “the Company”) as of December 31, 2011 and 2010 and the consolidated income statements, statements of comprehensive income, statements of changes in equity and statements of cash flows, for each of the three years, the last of which ended December 31, 2011. These financial statements are the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements of certain consolidated subsidiaries whose assets constitute 2.12 % and 2.6 % of the total consolidated assets as of December 31, 2011 and 2010, respectively, and whose revenues constitute 1.75 % and 1.1 % of the total consolidated revenues for the years ended December 31, 2011 and 2010, respectively. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the reports of the other auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel, including standards prescribed by the Auditors Regulations (Manner of Auditor’s Performance) - 1973. Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the company’s Board of Directors and by its Management, as well as evaluating the overall financial statement presentation. We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and on the reports of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its consolidated subsidiaries as of December 31, 2011 and 2010 and their results of operations, changes in their equity and cash flows, for each of the three years, the last of which ended December 31, 2011, in accordance with International Financial Reporting Standards (IFRS) and in accordance with the Securities Regulations (Annual Financial Statements) - 2010. We have also audited, in accordance with the Standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 14, 2012 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Without qualifying our abovementioned opinion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be calculated, as set forth in Note 17. Somekh Chaikin Certified Public Accountants (Isr.) March 14, 2012 C-2 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders “Bezeq”- The Israel Telecommunication Corporation Ltd. We have audited “Bezeq”- The Israel Telecommunication Corporation Ltd.’s (hereinafter “The Company”) internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with generally accepted auditing principles in Israel, the consolidated balance sheets of the Company and its subsidiaries as of December 31, 2011, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2011, and our report dated March 14, 2012 expressed an unqualified opinion on those consolidated financial statements with an explanatory paragraph referring to Note 17 regarding the claims made against the Company and its subsidiaries for which at this point the exposure cannot be assessed or calculated. Somekh Chaikin Certified Public Accountants (Isr.) Jerusalem, Israel March 14, 2012 C-3 Consolidated Financial Statements as at December 31, 2011 Consolidated Statements of Financial Position as at December 31 Note NIS million NIS million Assets Cash and cash equivalents 5 Investments, including derivatives 6 7 Trade receivables 7 Other receivables 7 * Inventory Assets classified as held for sale 23 29 Total current assets Investments, including derivatives 6 Trade and other receivables 7 Property, plant and equipment 9 Intangible assets 10 Deferred and other expenses 11 Investments in equity-accounted investees (mainly loans) 12 Deferred tax assets 8 Total non-current assets Total assets C-4 Consolidated Financial Statements as at December 31, 2011 Consolidated Statements of Financial Position as at December 31 (Contd.) Note NIS million NIS million Liabilities Debentures, loans and borrowings 13 Trade payables 14 Other payables, including derivatives 14 Current tax liabilities Deferred income 56 33 Provisions 15 Employee benefits 16 Dividend payable 20 – Total current liabilities Debentures 13 Loans 13 Employee benefits 16 Other liabilities 93 43 Provisions 15 69 69 Deferred tax liabilities 8 69 83 Dividend payable 20 – Total non-current liabilities Total liabilities Equity 20 Total equity attributable to equity holders of the Company Non-controlling interests 38 43 Total equity Total liabilities and equity Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO * Reclassified See Note 2.9. Date of approval of the financial statements: March 14, 2012 The attached notes are an integral part of these consolidated financial statements. C-5 Consolidated Financial Statements as at December 31, 2011 Consolidated Statements of Income for the Year Ended December 31 Note NIS million NIS million NIS million Continuing operations Revenues 21 Costs and expenses Depreciation and amortization Salaries 22 General and operating expenses 23 Other operating expenses (income), net 24 ) Operating profit Financing expenses (income) 25 Financing expenses Financing income ) ) ) Financing expenses (income), net ) Profit after financing expenses (income), net Share in losses of equity-accounted investees 12 34 Profit before income tax Income tax 8 Profit for the year from continuing operations Discontinued operations Profit for the year from discontinued operations – – Profit for the year Attributable to: Owners of the Company Profit for the year from continuing operations Profit for the year from discontinued operations – – Non-controlling interests Profit (loss) from continuing operations (5
